DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-13, 15-16, and 18-20 are pending, of which claims 1 and 19 are independent. Claims 2-3, 14, 17 and 21 were cancelled.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered, the examiner’s response is as follows:
Regarding the rejection of claims 14-18 under 35 USC 101, applicant’s cancellation and amendment of claims 14-18 have rendered the prior rejection moot and it is hereby withdrawn. 
Regarding the rejection of claims 1-8, 10-11, and 14-21 are rejected under 35 U.S.C. 102(a)(1), applicants argue that the amended claims overcome the rejection. Specifically, applicants argue “that Al-Harbi fails to disclose at least the above limitations of amended independent claim 1. Specifically, the above limitations require that the output of the ANN contain a location for a new well.” Response at 7. Applicant then discusses Al-Harbi and argues that it is a classifier and that its outputs are “good” or “bad”. From this, applicant asserts that therefore the output is not a “well performance parameter.” Response at 8. Thus, applicant contends that Al-Harbi “cannot output, or predict, "a well location" as required by the above-referenced limitations of independent claim 1, as amended. Response at 9.
The examiner respectfully disagrees. First, the language of the claim does not recite “a well performance parameter”, but rather merely recites “a plurality of output parameters” as amended. Even applicants’ arguments (Response at 8), about a classifier output being “good” or “bad” (i.e., 2 or a plurality of output parameters) meet this limitation. Then in the newly added limitation these “plurality of output parameters” are further defined as including “a well location for at least one new well in a reservoir and a cumulative production of the reservoir.” As will be further explained in the rejection below, the reference at issue clearly discloses “wherein the plurality of output parameters comprises a well location for at least one new well in a reservoir and a cumulative production of the reservoir,” as recited in the amended claims. Al-Harbi discloses in paragraph [0006] “[t]he instructions also cause the processor to form a classification model of the target well by processing the reservoir simulation results, the classification model indicating fluid production rates, flows and pressures in the producing hydrocarbon reservoir. The instructions also cause the processor to form a probabilistic estimate of production rates of the target well based on the formed classification model, and the proposed configuration and location of the target well in the reservoir, and cause an output display to be formed indicating if the estimate of production rates of the target well is acceptable for forming the target well in the producing hydrocarbon reservoir.” Thus, the art of record discloses the invention as claimed. The rejection is modified below to address the amended claim language. No separate arguments were made based on the recitations of the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 10-11, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Harbi et al., US Patent Application No. 2018/0240021 (IDS dated 5/3/2021, “Al-Harbi”).
Claim 1. Al-Harbi discloses An artificial neural network (ANN) system for predicting and optimizing well placement, productivities, and development comprising: 
an ANN (Al-Harbi Fig. 3 60 NN, further described in Fig. 5, [0053] “As indicated at 60 artificial neural networking is one of the supervised learning methods.”); 
computer hardware for building, training, using, and storing the ANN (Al-Harbi Fig. 9 104 computer hardware 114 memory); and 
computer software for programming and processing the ANN (Al-Harbi Fig. 9 118 software, [0031] “A comprehensive computer implemented methodology of well performance classification according to the present invention is illustrated schematically in a flow chart Fin FIG. 2. The flow chart F (FIG. 2) illustrates the structure of the logic of the present invention as embodied in computer program software. Those skilled in this art will appreciate that the flow charts illustrate the structures of computer program code elements including logic circuits on an integrated circuit that function according to this invention. Manifestly, the invention is practiced in its essential embodiment by a machine component that renders the program code elements in a form that instructs a digital processing apparatus (that is, a computer) to perform a sequence of data transformation or processing steps corresponding to those shown.”); 
wherein the ANN comprises an input layer of input nodes representing at least one input parameter, an output layer of output nodes representing a plurality of output parameters, and at least one hidden layer operatively coupling the input layer to the output layer (Al-Harbi [0055] “During step CT weights for each feature of the predicted well model to be formed are identified. The initial values for the weights are random and uniformly sampled using a number of features (input layer), hidden layers, and output layer. Step did causes performance of a forward pass from input to output through hidden layers. The hidden layers transform the inputs into something that the output layer can use. Those layers are using in the forward pass to calculate the loss each time, and accordingly modify the weights, in the backward propagation of errors, until a minimum loss is reached.”),
wherein the plurality of output parameters comprises a well location for at least one new well in a reservoir and a cumulative production of the reservoir (Al-Harbi , [0004] “A probabilistic estimate of production rates of the target well is formed in the data processing system based on the formed classification model, and the proposed configuration and location of the target well in the reservoir.” [0006] “[t]he instructions also cause the processor to form a classification model of the target well by processing the reservoir simulation results, the classification model indicating fluid production rates, flows and pressures in the producing hydrocarbon reservoir. The instructions also cause the processor to form a probabilistic estimate of production rates of the target well based on the formed classification model, and the proposed configuration and location of the target well in the reservoir, and cause an output display to be formed indicating if the estimate of production rates of the target well is acceptable for forming the target well in the producing hydrocarbon reservoir.”).

Claim 4. Al-Harbi discloses the system of claim 1, wherein the at least one input parameter comprises at least one reservoir property (Al-Harbi [0034] “Examples of such input parameters, features and configurations of a proposed well may include: wellbore deviation; water cut; oil production rate; gas production rate; water production rate; static well pressure; region permeability; region average porosity; well perforations; distance from oil-water contact depth in reservoir; distance from water-gas contact depth in reservoir; distance from gas-oil contact depth in the reservoir and distance from free water table in the reservoir. It should be understood that other input parameters, features and configurations for proposed wells may also be provided.”).

Claim 5. Al-Harbi discloses the system of claim 4, wherein the at least one reservoir property comprises at least one of an average porosity, an average reservoir permeability, an average reservoir thickness, an initial reservoir pressure, a size of a field, an average oil saturation, an average water saturation, an average pore volume, an initial oil in place, a rock compressibility, and well trajectories (Al-Harbi [0034] “Examples of such input parameters, features and configurations of a proposed well may include: wellbore deviation; water cut; oil production rate; gas production rate; water production rate; static well pressure; region permeability; region average porosity; well perforations; distance from oil-water contact depth in reservoir; distance from water-gas contact depth in reservoir; distance from gas-oil contact depth in the reservoir and distance from free water table in the reservoir. It should be understood that other input parameters, features and configurations for proposed wells may also be provided.”).

Claim 6. Al-Harbi discloses the system of claim 1, wherein the computer hardware comprises a memory device (Al-Harbi Fig. 9 104 with memory, 114 memory).

Claim 7. AL-HARBI  discloses the system of claim 1, wherein the computer hardware comprises at least one of a graphics processing unit (GPU), a tensor processing unit (TPU), a field-programmable gate array (FPGA), and an application-specific integrated circuit (ASIC) (Al-Harbi “As illustrated in FIG. 9, a data processing system D according to the present invention includes the computer 100 having processor 102 and memory 104 coupled to the processor 102 to store operating instructions, control information and database records therein. The computer 100 may, if desired, be a portable digital processor, such as a personal computer in the form of a laptop computer, notebook computer or other suitable programmed or programmable digital data processing apparatus, such as a desktop computer. It should also be understood that the computer 100 may be a multicore processor with nodes such as those from Intel Corporation or Advanced Micro Devices (AMO), or a mainframe computer of any conventional type of suitable processing capacity such as those available from International Business Machines (IBM) of Armonk, N.Y. or other source.”).

Claim 8. Al-Harbi discloses the system of claim 1, wherein the computer software comprises an operating system and a programming language (Al-Harbi, [0076] “It should be noted that program code 118 may be in the form of microcode, programs, routines, or symbolic computer operable languages that provide a specific set of ordered operations that control the functioning of the data processing system D and direct its operation. The instructions of program code 118 may be may be stored in memory 104 of the computer 100, or on computer diskette, magnetic tape, conventional hard disk drive, electronic read-only memory, optical storage device, or other appropriate data storage device having a computer usable medium stored thereon.”).

Claim 10. Al-Harbi discloses the system of claim 1, wherein at least one well is drilled based on an output from the ANN, wherein the at least one well comprises a horizontal well (Al-Harbi, [0027] “As shown schematically in FIG. 1, such additional wells may be additional proposed vertical wells 32 or additional horizontal wells 34 with lower portions extending laterally or horizontally through the reservoir, as indicated 36. It should be understood that the number of additional wells shown is illustrative, and that any suitable number might be proposed and evaluated according to the present invention.”).

Claim 11. Al-Harbi discloses the system of claim 1, wherein at least one well is drilled based on an output from the ANN, wherein the at least one well comprises a non-horizontal well (Al-Harbi, [0027] “As shown schematically in FIG. 1, such additional wells may be additional proposed vertical wells 32 or additional horizontal wells 34 with lower portions extending laterally or horizontally through the reservoir, as indicated 36. It should be understood that the number of additional wells shown is illustrative, and that any suitable number might be proposed and evaluated according to the present invention.”).

Claim 15. Al-Harbi discloses the system of claim 4, wherein the at least one reservoir property is generated by running numerical reservoir simulations (Al-Harbi [0069] “With the present invention, options are available to compare or verify during step 82 the results of the probabilistic determination of qualitative classification of oil well performance probabilistic resulting from step 78. The comparison during step 82 is with results from other methods, such as analytical solution as shown at 80 and numerical reservoir simulation as shown at 81.”).

Claim 16. Al-Harbi discloses the system of claim 15, wherein running numerical reservoir simulations comprises: importing input parameters; running one or more scenarios through numerical reservoir simulations; and generating outputs (Al-Harbi [0069] “With the present invention, options are available to compare or verify during step 82 the results of the probabilistic determination of qualitative classification of oil well performance probabilistic resulting from step 78. The comparison during step 82 is with results from other methods, such as analytical solution as shown at 80 and numerical reservoir simulation as shown at 81.” The iterative process of training neural networks and comparing them to numerical reservoir simulations involves investigating properties and generating outputs for analysis.).

Claim 19. A method of using an artificial neural network (ANN) comprising: 
generating input data (Al-Harbi, [0033] “Step 42 is the input or well design specification step. The reservoir engineer is offered a list of properties (well and reservoir properties) to choose from, and is asked to give an input reservoir simulation model which has been history matched.”; [0034] “Examples of such input parameters, features and configurations of a proposed well may include: wellbore deviation; water cut; oil production rate; gas production rate; water production rate; static well pressure; region permeability; region average porosity; well perforations; distance from oil-water contact depth in reservoir; distance from water-gas contact depth in reservoir; distance from gas-oil contact depth in the reservoir and distance from free water table in the reservoir. It should be understood that other input parameters, features and configurations for proposed wells may also be provided.”), wherein the input data comprises at least one reservoir property simulated with a numerical reservoir simulation or collected from an existing plurality of wells (Al-Harbi [0069] “With the present invention, options are available to compare or verify during step 82 the results of the probabilistic determination of qualitative classification of oil well performance probabilistic resulting from step 78. The comparison during step 82 is with results from other methods, such as analytical solution as shown at 80 and numerical reservoir simulation as shown at 81.” The iterative process of training neural networks and comparing them to numerical reservoir simulations involves investigating properties and generating outputs for analysis.); 
running the ANN using the input data (Al-Harbi Fig. 3 60 NN, further described in Fig. 5, [0035] “The data processing system D is then initialized as indicated at 44 and as indicated at T, training processing according to the present is performed. Details of the training processing of FIG. 2 are set forth in FIG. 3”); 
generating output data (Al-Harbi, [0054] “In the preferred embodiment, the artificial neural network processing 60 is a method that uses what is known as a Multilayer Perceptron (MLP) model. The multilayer perceptron is a feedforward artificial neural network model that maps sets of input data onto a set of appropriate outputs. The multilayer perceptron is composed of multiple layers of nodes in a directed graph, with each layer fully connected to the next one. Except for the input nodes, each node is a neuron (or processing element) with a nonlinear activation function. The multilayer perceptron model uses backpropagation for training the network. The multilayer perceptron model can distinguish data that are not linearly separable to map input data to the output using back-propagation to train the network by updating the weight of the input using a cost function specifying a specific value to the cost or loss of producing an incorrect output value.”), wherein the output data comprises a well location for at least one new well in a reservoir and a cumulative production of the reservoir (Al-Harbi, [0004] “A probabilistic estimate of production rates of the target well is formed in the data processing system based on the formed classification model, and the proposed configuration and location of the target well in the reservoir.” [0006] “[t]he instructions also cause the processor to form a classification model of the target well by processing the reservoir simulation results, the classification model indicating fluid production rates, flows and pressures in the producing hydrocarbon reservoir. The instructions also cause the processor to form a probabilistic estimate of production rates of the target well based on the formed classification model, and the proposed configuration and location of the target well in the reservoir, and cause an output display to be formed indicating if the estimate of production rates of the target well is acceptable for forming the target well in the producing hydrocarbon reservoir.”); and 
drilling at least one well based on the output data (Al-Harbi, [0071] “If the well which has been classified as acceptable is a proposed new well for the reservoir R, applications step 88 takes the form of drilling and completion or forming of the well. As has been set forth above, the well being formed by drilling and completion may take the form of a vertical well 32 or a horizontal well 34.”).

Claim 20. Al-Harbi discloses the method of claim 19, comprising: 
predicting well production performance for the at least one new well (Al-Harbi, [0070] “As a result of well performance analysis or prediction processing P, the results of the probabilistic determination of qualitative classification of oil well performance probabilistic resulting from step 78 are available for evaluation as indicated during step 84.”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Harbi et al., US Patent Application No. 2018/0240021 (IDS dated 5/3/2021, “Al-Harbi”) in view of Pandey et al., US Patent Application No. 2020/0160173 (“Pandey”).
Claim 9. Al-Harbi discloses the system of claim 8. Al-Harbi does not explicitly disclose, wherein the programming language comprises at least one of Lisp, Smalltalk, Perl, Python, JavaScript, Ruby, C, C++, C#, Java, Haskell, ML, MATLAB, Wolfram Language, VB, VBScript, VB.NET, R, PUP, and MATLAB.
Pandey teaches wherein the programming language comprises at least one of Lisp, Smalltalk, Perl, Python, JavaScript, Ruby, C, C++, C#, Java, Haskell, ML, MATLAB, Wolfram Language, VB, VBScript, VB.NET, R, PUP, and MATLAB (Pandey, [0110] “The server(s) also may be capable of executing programs or scripts in response requests from user devices, such as by executing one or more applications that may be implemented as one or more scripts or programs written in any programming language, such as Java®, C, C# or C++, or any scripting language, such as Perl, Python, or TCL, as well as combinations thereof.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Al-Harbi (directed to computer-based reservoir modeling) and Pandey (similarly directed to reservoir modeling including deep learning-based reservoir modeling) before them, to have substituted the common programming languages of Pandey for the unspecified programming languages of Al-Harbi. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, e.g. programming and executing the computer-based processes using one of several suitable types of common programming languages.

Claim 12. Al-Harbi discloses the system of claim 1. Al-Harbi does not explicitly disclose, but Pandey teaches wherein the ANN comprises a correlation that describes fluid flow in at least one porous media of the reservoir, wherein the correlation is linear (Pandey, [0047] “using the input feature, the first DNN is trained for predicting a value of the petrophysical property at an arbitrary location(s) in the region of interest…. a DNN with a predefined architecture is trained so that the prediction error on the validation data set (e.g., wells selected for validation purpose) is minimized…. Domain specific attributes and/or domain specific metrics may also be used. In yet another example, a cross correlation coefficient may be used in conjunction with RMSE.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Al-Harbi (directed to computer-based reservoir modeling) and Pandey (similarly directed to reservoir modeling including deep learning-based reservoir modeling) before them, to have correlated the attributes of interest (i.e., fluid flow) in the reservoir. The correlations could be linear or non-linear and are merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances. 

Claim 13. Al-Harbi discloses the system of claim 1. Al-Harbi does not explicitly disclose, but Pandey teaches wherein the ANN comprises a correlation that describes fluid flow in at least one porous media of the reservoir, wherein the correlation is non-linear (Pandey, [0047] “using the input feature, the first DNN is trained for predicting a value of the petrophysical property at an arbitrary location(s) in the region of interest…. a DNN with a predefined architecture is trained so that the prediction error on the validation data set (e.g., wells selected for validation purpose) is minimized…. Domain specific attributes and/or domain specific metrics may also be used. In yet another example, a cross correlation coefficient may be used in conjunction with RMSE.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Al-Harbi (directed to computer-based reservoir modeling) and Pandey (similarly directed to reservoir modeling including deep learning-based reservoir modeling) before them, to have correlated the attributes of interest (i.e., fluid flow) in the reservoir. The correlations could be linear or non-linear and are merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Harbi et al., US Patent Application No. 2018/0240021 (IDS dated 5/3/2021, “AL-HARBI ”).
Claim 18. Al-Harbi discloses the system of claim 1, Al-Harbi does not explicitly disclose but teaches wherein the ANN achieves at least 80% accuracy when compared with an output from a numerical reservoir simulation (Al-Harbi, [0053] “Three supervised learning methods are provided by the methodology of the training processing with the present invention. As indicated at 60 artificial neural networking is one of the supervised learning methods.”; [0087] “The error percentage in the information above is important because it is an accuracy indicator for use with a specific property. In this case the error was 5.9% which means only one well out of 17 wells were wrongly classified, a very good result.”).
Training the ANN to the desired levels of accuracy is a matter of routine optimization and if the error percentage disclosed for one of the three supervised learning methods is at least 80% then it is obvious to investigate that level of accuracy for the other models as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148